Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Claims 1 to 18, filed on 12/1/2020, have been examined.

Priority

Acknowledgment is made of applicant's claim for the priority as Continuation of application No. 15/820,427, filed on Nov. 21, 2017, now Pat. No. 10,856,242, which claims priority to Provisional application No. 62/424,762, filed on Nov. 21, 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/1/2020 has been entered and references cited within carefully considered.

Drawings
The drawings filed on 12/1/2020 are accepted.

Claim Rejections - 35 U.S.C. 101
35 U.S.C. 101 reads as follows: 


Claims 1-18 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-18 of prior U.S. Patent No. 10,856,242 . This is a statutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L LUO whose telephone number is (571)272-2602.  The examiner can normally be reached on M-F: 8 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571 272 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 



/A. L./
Examiner, Art Unit 2465

/WALTER J DIVITO/Primary Examiner, Art Unit 2419